Citation Nr: 0709942	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38 of the United States 
Code, for Cosmetology courses taken at Gulf State Careers.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant is the veteran's wife.  Her eligibility for DEA 
benefits through him has been established.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the appellant's claim for DEA benefits for 
Cosmetology courses taken at Gulf State Careers in Galveston, 
Texas.

The appellant was afforded a hearing before the undersigned 
in January 2006.


FINDING OF FACT

Gulf State Careers is not an approved facility for VA 
benefits.


CONCLUSION OF LAW

The criteria have not been met for DEA under Chapter 35, 
Title 38, of the United States Code for Cosmetology courses 
taken by the appellant-spouse at Gulf State Careers.  38 
U.S.C.A. §§ 3501, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 21.4250, 21.4258 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006), VA has certain duties to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by VA, and to 
assist the claimant in obtaining that evidence.  The 
application of the VCAA, however, is inapplicable to this 
case because VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b) (2006), "[i]f a formal 
claim for educational assistance is incomplete, or if VA 
requires additional information or evidence to adjudicate the 
claim, VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  Accordingly, as 
the pertinent statutes to this appeal are found at Chapter 35 
of the United States Code, and at Chapter 21 of the Code of 
Federal Regulations, the VCAA does not apply to the issue at 
hand.  Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The Claim

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree, offered by a school must be approved 
by the State approving agency for the State in which the 
school is located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by VA.  
38 C.F.R. § 21.4250(a).  Approval by State approving agencies 
will be in accordance with the provisions of Chapter 36, 
Title 38 of the United States Code, and such regulations and 
policies as the agency may adopt not in conflict therewith.  
38 C.F.R. § 21.4250(b).  Each State approving agency will 
furnish to VA a current list of schools specifying courses 
which it has approved, and it will furnish such other 
information as it and VA may determine to be necessary.  
§ 21.4258.

Here, the appellant began taking Cosmetology courses at Gulf 
State Careers in January 2005, and that it was anticipated 
she would graduate in May 2006.  The appellant seeks to 
obtain DEA benefits under Chapter 35, Title 38 of the United 
States Code, for courses taken at Gulf State Careers.  
Evidence has been presented that Gulf State Careers is 
licensed and approved by the Texas Department of Licensing 
and Regulation, the Texas Department of Health and Human 
Services, and the Texas Rehabilitation Commission.  Evidence 
has also been presented that Gulf State Careers has 
memberships in the Texas Cosmetology Association, the 
Association for Career and Technical Educators, and the Texas 
Industrial Vocational Association.  The appellant contends 
that approval of a school by one or more of the 
aforementioned bodies suffices for VA purposes under the 
provisions of 38 C.F.R. §§ 21.4250, 21.4258.

Notably, however, given their location in Texas approval of 
coursework for benefits under Chapter 35, Title 38 of the 
United States Code, would properly be sought through 
application by a school official to the Texas Veterans 
Commission.  The Board finds that the appellant's coursework 
from Gulf State Careers, has not been approved for VA 
benefits by the Texas Veterans Commission.  

The Board acknowledges appellant's testimony that Gulf State 
Careers not only has made no effort to apply for such 
approval and that its personnel have actually declared 
outright that they have no intention of doing so.  While this 
is an unfortunate fact, because Gulf State Careers is an 
unapproved facility, as a matter of law that the claimant is 
not due benefits for courses taken at an unapproved facility.

The claim is denied.


ORDER

Entitlement to Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38 of the United States 
Code, for Cosmetology courses taken at Gulf State Careers, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


